                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


AMERICAN CHEMICAL
TECHNOLOGIES, INC.,

              Plaintiff,                            Case No. 17-cv-13433
                                                    Hon. Mark A. Goldsmith
vs.

COMERICA BANK,

            Defendant.
____________________________/
                                         JUDGMENT

       Judgment is entered in accordance with the opinion and order entered on today’s date.

       SO ORDERED.

Dated: March 4, 2019                                       s/Mark A. Goldsmith
       Detroit, Michigan                                   MARK A. GOLDSMITH
                                                           United States District Judge

                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served upon counsel of record
and any unrepresented parties via the Court's ECF System to their respective email or First Class
U.S. mail addresses disclosed on the Notice of Electronic Filing on March 4, 2019.

                                                    s/Kristen MacKay for Karri Sandusky
                                                    Case Manager
